Voto concurrente del
Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 28 de abril de 1970
En vista de que la prueba aducida por el Procurador General no me ha convencido de que los querellados solici-taron, promovieron o gestionaron personalmente o a través de sus investigadores, la radicación de acciones en la Corte de Distrito de los Estados Unidos para Puerto Rico a nombre de obreros que trabajaban a bordo de barcos y de otros obreros, lesionados en su faenas, sino que, por el contrario, de dicha prueba se puede deducir que la radicación de tales acciones fue encomendada a los querellados mediante gestio-nes unionales o de un compañero de trabajo, convengo que se debe declarar con lugar la moción de los querellados soli-citando se desestime la querella en cuanto a los cargos pre-sentados en su contra en este procedimiento con respecto a los casos de los referidos obreros, y que debe exonerarse a los querellados de tales cargos.
La prueba presentada por el Procurador General con respecto al cargo de solicitar, promover y gestionar la radi-cación de acciones judiciales en beneficio de un número de obreros de Arecibo que contrajeron la enfermedad conocida por bagasosis en el curso de su trabajo, fue conflictiva. El referido cargo no quedó sostenido por prueba sustancial que claramente estableciera una conducta reprochable de parte de los querellados. En tal virtud convengo que la referida moción también debe declararse con lugar en relación con este cargo y que debe exonerarse del mismo a los querellados.
Es mi firme convicción, sin embargo, que la mayoría del tribunal tuvo fundamentos suficientes, como indican los Jueces Señores Pérez Pimentel y Dávila, para ordenar la radicación de la querella en este caso.